EX 99.28 (d)(1)(xiii) Amendment to Investment Advisory and Management Agreement between Curian Variable Series Trust and Curian Capital, LLC This Amendment is made by and between Curian Variable Series Trust, a Massachusetts business trust (“Trust”), and Curian Capital, LLC, a Michigan limited liability company (“Adviser”). Whereas, the Trust and the Adviser are parties to an Investment Advisory and Management Agreement dated December 19, 2011, as amended (“Agreement”), whereby the Adviser agreed to serve as the investment adviser and business manager for the Funds of the Trust. Whereas, the parties have agreed to amend Schedule A, Schedule B, and Schedule C of the Agreement to add the following new Fund (“New Fund”), to add the New Fund’s fee schedule, to add the New Fund’s Subsidiary, to amend the name of the following existing Fund (“Fund Name Change”), and to remove the Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund: New Fund(effective April 28, 2014) 1)Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund; New Fund’s Subsidiary(effective April 28, 2014) 1)Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Ltd.; and Fund Name Change(effective April 28, 2014) 1)From: Curian/Urdang International REIT Fund To: Curian/CenterSquare International REIT Fund. Now Therefore, the parties hereto agree to amend the Agreement as follows: 1.Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B attached hereto. 3. Schedule C to the Agreement is hereby deleted and replaced in its entirety with Schedule C attached hereto. 4.Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance withits terms. In Witness Whereof, the Adviser and the Trust have caused this Amendment to be executed as of February 26, 2014 effective as of April 28, 2014.This Amendment may be executed in two or more counterparts, which together shall constitute one document. Curian Variable Series Trust Curian Capital, LLC By: /s/ Angela R. Burke By: /s/ Michael A. Bell Name: AngelaR. Burke Name: Michael A. Bell Title: Assistant Secretary Title: President and Chief Executive Officer Schedule A Dated: April 28, 2014 (List of Funds) Funds Curian Guidance – Interest Rate Opportunities Fund Curian Guidance – Multi-Strategy Income Fund Curian Guidance – Equity Income Fund Curian Guidance – Conservative Fund Curian Guidance – Moderate Fund Curian Guidance – Growth Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Conservative Fund Curian Guidance – Institutional Alt 100 Moderate Fund Curian Guidance – Institutional Alt 100 Growth Fund Curian Guidance – International Opportunities Conservative Fund Curian Guidance – International Opportunities Moderate Fund Curian Guidance – International Opportunities Growth Fund Curian Guidance – Equity 100 Fund Curian Guidance – Fixed Income 100 Fund Curian Guidance – Real Assets Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Growth Fund Curian Dynamic Risk Advantage – Income Fund Curian/Aberdeen Latin America Fund Curian/American Funds® Global Growth Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/Ashmore Emerging Market Small Cap Equity Fund Curian/Baring International Fixed Income Fund Curian/BlackRock Global Long Short Credit Fund Curian/CenterSquare International REIT Fund Curian/DFA U.S. Micro Cap Fund Curian/DoubleLine Total Return Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian Focused International Equity Fund Curian Focused U.S. Equity Fund Curian/Franklin Templeton Frontier Markets Fund Curian/Franklin Templeton Natural Resources Fund Curian/Lazard International Strategic Equity Fund Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Curian/Nicholas Convertible Arbitrage Fund A-1 Funds Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/Schroder Emerging Europe Fund Curian/The Boston Company Equity Income Fund Curian/T. Rowe Price Capital Appreciation Fund Curian/UBS Global Long Short Fixed Income Opportunities Fund Curian/Van Eck International Gold Fund A-2 Schedule B Dated: April 28, 2014 (Compensation) Fund Assets Advisory Fee (Annual Rate Based on Average Net Assets of the Fund) Curian Guidance – Interest Rate Opportunities Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Multi-Strategy Income Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Equity Income Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Conservative Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Moderate Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Growth Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Moderate Growth Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Maximum Growth Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Tactical Moderate Growth Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Tactical Maximum Growth Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Institutional Alt 65 Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Institutional Alt 100 Conservative Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Institutional Alt 100 Moderate Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Institutional Alt 100 Growth Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – International Opportunities Conservative Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – International Opportunities Moderate Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – International Opportunities Growth Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Equity 100 Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Fixed Income 100 Fund $0 to $500 million Over $500 million .15% .10% Curian Guidance – Real Assets Fund $0 to $500 million Over $500 million .15% .10% Curian Tactical Advantage 35 Fund $0 to $1 billion Over $1 billion .75% .70% Curian Tactical Advantage 60 Fund $0 to $1 billion Over $1 billion .75% .70% B-1 Fund Assets Advisory Fee (Annual Rate Based on Average Net Assets of the Fund) Curian Tactical Advantage 75 Fund $0 to $1 billion Over $1 billion .75% .70% Curian Dynamic Risk Advantage – Diversified Fund $0 to $1 billion Over $1 billion .85% .80% Curian Dynamic Risk Advantage – Growth Fund $0 to $1 billion Over $1 billion .85% .80% Curian Dynamic Risk Advantage – Income Fund $0 to $1 billion Over $1 billion .85% .80% Curian/Aberdeen Latin America Fund $0 to $1 billion Over $1 billion 1.35% 1.30% Curian/American Funds® Global Growth Fund $0 to $1 billion Over $1 billion .80% .75% Curian/American Funds® Growth Fund $0 to $1 billion Over $1 billion .85% .80% Curian/AQR Risk Parity Fund $0 to $1 billion Over $1 billion .85% .80% Curian/Ashmore Emerging Market Small Cap Equity Fund $0 to $1 billion Over $1 billion 1.10% 1.05% Curian/Baring International Fixed Income Fund $0 to $1 billion Over $1 billion .60% .55% Curian/BlackRock Global Long Short Credit Fund $0 to $1 billion Over $1 billion .95% .90% Curian/CenterSquare International REIT Fund $0 to $1 billion Over $1 billion .80% .75% Curian/DFA U.S. Micro Cap Fund $0 to $1 billion Over $1 billion .80% .75% Curian/DoubleLine Total Return Fund $0 to $1 billion Over $1 billion .50% .45% Curian/Eaton Vance Global Macro Absolute Return Advantage Fund $0 to $1 billion Over $1 billion .95% .90% Curian/Epoch Global Shareholder Yield Fund $0 to $1 billion Over $1 billion .70% .65% Curian/FAMCO Covered Call Fund $0 to $1 billion Over $1 billion .60% .55% Curian Focused International Equity Fund $0 to $1 billion Over $1 billion .80% .75% Curian Focused U.S. Equity Fund $0 to $1 billion Over $1 billion .70% .65% Curian/Franklin Templeton Frontier Markets Fund $0 to $1 billion Over $1 billion 1.40% 1.35% Curian/Franklin Templeton Natural Resources Fund $0 to $1 billion Over $1 billion .80% .75% Curian/Lazard International Strategic Equity Fund $0 to $1 billion Over $1 billion .80% .75% Curian Long Short Credit Fund $0 to $1 billion Over $1 billion .95% .90% Curian/Neuberger Berman Currency Fund $0 to $1 billion Over $1 billion .70% .65% B-2 Fund Assets Advisory Fee (Annual Rate Based on Average Net Assets of the Fund) Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund $0 to $1 billion Over $1 billion .60% .55% Curian/Nicholas Convertible Arbitrage Fund $0 to $1 billion Over $1 billion .85% .80% Curian/PIMCO Credit Income Fund $0 to $1 billion Over $1 billion .40% .35% Curian/PineBridge Merger Arbitrage Fund $0 to $1 billion Over $1 billion .85% .80% Curian/Schroder Emerging Europe Fund $0 to $1 billion Over $1 billion 1.10% 1.05% Curian/The Boston Company Equity Income Fund $0 to $1 billion Over $1 billion .55% .50% Curian/T. Rowe Price Capital Appreciation Fund $0 to $1 billion Over $1 billion .70% .65% Curian/UBS Global Long Short Fixed Income Opportunities Fund $0 to $1 billion Over $1 billion .95% .90% Curian/Van Eck International Gold Fund $0 to $1 billion Over $1 billion .80% .75% B-3 Schedule C Dated April 28, 2014 (List of Adviser’s Investment Advisory Agreements with Funds’ Subsidiaries) Funds Subsidiaries* Curian/AQR Risk Parity Fund Curian/AQR Risk Parity Fund Ltd. Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Curian/ Neuberger Berman Risk Balanced Commodity Strategy Fund Ltd. Curian/Van Eck International Gold Fund Curian/Van Eck International Gold Fund Ltd. * The Adviser has entered into an Investment Advisory Agreement with each subsidiary – which is wholly owned by the Fund listed opposite its name – pursuant to which the subsidiary is obligated to pay an investment advisory fee to the Adviser based on the same formula as set forth in Schedule B for its parent Fund. C-1
